[Cite as State v. Williams, 2015-Ohio-5018.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :   C.A. CASE NO. 26663
                                                     :
 v.                                                  :   T.C. NO. 15TRD1610
                                                     :
 SHAWN M. WILLIAMS                                   :   (Criminal Appeal from
                                                     :    Municipal Court)
         Defendant-Appellant                         :
                                                     :

                                                ...........

                                               OPINION

                Rendered on the ___4th___ day of ___December____, 2015.

                                                ...........

STEPHANIE COOK, Atty. Reg. No. 0067101, 335 W. Third Street, Room 372, Dayton,
Ohio 45402
      Attorney for Plaintiff-Appellee

CHRISTINE BAKER, Atty. Reg. No. 0088634, 1 Oakwood Avenue, #644, Dayton, Ohio
45409
      Attorney for Defendant-Appellant

SHAWN M. WILLIAMS, 14 Whispering Drive, Trotwood, Ohio 45426
    Defendant-Appellant

                                               .............

FROELICH, P.J.

        {¶ 1} Shawn M. Williams pled guilty in Dayton Municipal Court to driving under

suspension, in violation of R.C. 4510.11, a first-degree misdemeanor. In exchange for

the plea, the State dismissed several additional traffic-related offenses.       After a
                                                                                           -2-


presentence investigation, the trial court sentenced Williams to 180 days in jail, with credit

for four days and the remaining 176 days suspended. Williams was placed on one year

of community control, and he was required to serve 90 days on the electronic home

detention program, with work release, and to obtain an alcohol/drug assessment. The

trial court also ordered Williams to pay a $50 fine and court costs.

       {¶ 2} Williams appeals from his conviction. He sought a stay of his sentence in

the trial court, but his motion was denied.

       {¶ 3} Williams’s counsel has filed a brief pursuant to Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), stating that after considering the applicable

issues and the law, she has been unable to locate any arguably non-frivolous issues for

appeal. Counsel identified potential assignments of error related to Williams’s plea and

sentence. By entry, we informed Williams that his attorney had filed an Anders brief on

his behalf and granted him 60 days from that date to file a pro se brief. No pro se brief

was filed.

       {¶ 4} We have conducted our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988), and we agree with

appellate counsel that there are no non-frivolous issues for review.

       {¶ 5} Defense counsel raises a potential assignment of error that Williams’s plea

was not made knowingly, intelligently, and voluntarily. Williams pled guilty to driving

under suspension, a first-degree misdemeanor, which is a petty offense as defined by

Traf.R. 2(D). See Traf.R. 2(D) (defining a “petty offense” as “an offense for which the

penalty prescribed by law includes confinement for six months or less”). In misdemeanor

cases involving petty offenses, the trial court “may refuse to accept a plea of guilty or no
                                                                                            -3-


contest and shall not accept such pleas without first informing the defendant of the effect

of the plea of guilty, no contest, and not guilty.” Traf.R. 10(D). Traf.R. 10(B), which

defines “the effect of guilty or no contest pleas,” provides that “[t]he plea of guilty is a

complete admission of the defendant’s guilt.” Traf.R. 10(B)(1).

       {¶ 6} At Williams’s plea hearing, the trial court asked Williams if he wanted to enter

a guilty plea, if any threats or promises had been made to induce his plea, and whether

his plea was being made voluntarily and of his own free will. The trial court informed

Williams of the constitutional rights that he had and asked if Williams understood that, by

pleading guilty, he was giving up his right to a trial. The trial court asked Williams if he

understood “that your plea of guilty would be a complete admission of guilt to this offense”

and told him that the offense carried a sentence of up to 180 days in jail and a fine up to

$1,000. Williams’s answers to the trial court’s questions reflected that his plea was being

made voluntarily, that he understood the rights he was waiving, and that he understood

the effect of his guilty plea.

       {¶ 7} After answering the court’s questions, Williams again stated that he was

pleading guilty to driving under suspension, and he signed a plea form. By signing the

plea form, Williams acknowledged that the trial court had explained several rights and

points of law to him, including the rights that were addressed by the court during the plea

hearing and the fact that “[a] plea of Guilty is a complete admission of my guilt.” The

form further stated, in all capital letters, “I understand the above rights and points of law,

including my right to counsel and the effect of my plea. I knowingly, intelligently, and

voluntarily waive my rights and willingly wish to enter a plea of guilty or no contest. * * * I

hereby answer the following question concerning citizenship and enter my plea
                                                                                            -4-


knowingly, intelligently, and voluntarily.” Williams checked a box indicating that he was

a United States citizen and circled “guilty.” The trial court orally accepted Williams’s

guilty plea and found that it was made knowingly, intelligently and voluntarily; the court

also signed the plea form, indicating that it had accepted the plea.

       {¶ 8} Upon review of the plea hearing transcript, we find no non-frivolous claim

related to Williams’s plea hearing.      Williams’s potential claim that his plea was not

knowing, intelligent, and voluntary is frivolous.

       {¶ 9} Defense counsel also raises potential assignments of error related to

Williams’s sentence. Williams claims that electronic home detention is unfair, because

it is reserved for violent offenders and infringed on his constitutional right to travel.

       {¶ 10} First, we reject, as frivolous, Williams’s claim that his placement on

electronic home detention violated his constitutional right to interstate travel. “The right

of a citizen to operate a motor vehicle upon the highways of this state is not a natural or

unrestricted right, but a privilege which is subject to reasonable regulation under the

police power of the state in the interest of public safety and welfare.” State v. Starnes,

21 Ohio St. 2d 38, 45, 254 N.E.2d 675 (1970), quoting Blow v. Commr. of Motor Vehicles,

64 N.W.2d 351, 352 (S.D.1969). We have previously held that there is no fundamental

right to drive a motor vehicle, and “[a] burden on a single mode of transportation simply

does not implicate the right to interstate travel.” St. Paris v. Galluzzo, 2d Dist. Champaign

No. 2014 CA 4, 2014-Ohio-3260, ¶ 15, quoting State v. Gunnell, 10th Dist. Franklin No

13AP-90, 2013-Ohio-3928, ¶ 13, which quoted Duncan v. Cone, 6th Cir. No. 00-5705,

2000 WL 1828089 (Dec. 7, 2000).

       {¶ 11} Second, we find no non-frivolous argument that placement on electronic
                                                                                        -5-


home detention was unfair. R.C. 2929.22 grants the trial court discretion to determine

the most effective way to achieve the purposes and principles of misdemeanor

sentencing.   In this case, the trial court had the authority to impose nonresidential

sanctions, including a term of electronic monitoring, with or without house arrest. R.C.

2929.27(A)(2). Nothing in R.C. 2929.27 limits the imposition of electronic monitoring to

violent offenses.

       {¶ 12} According to the presentence investigation report, Williams has been

convicted of driving without a license and driving under suspension a combined 19 times.

Specifically, he was convicted in Dayton Municipal Court for driving without a license on

eight occasions between September 2001 and June 2014. He was convicted of driving

under suspension in Miamisburg Municipal Court in 2002 and in Dayton Municipal Court

on ten occasions between October 2002 and October 2013. The trial court characterized

Williams’s driving record as “awful” and “terrible.”

       {¶ 13} The trial court recognized at sentencing that Williams has been employed

with the same employer for seven years, and the court told Williams that “it’s better for

everyone, your family, the community, all of us if you are working and being able to

support your family.” The court emphasized to Williams, however, that he had to stop

driving and to figure out what he needed to do to get a valid license. The trial court

reasonably placed Williams on electronic home detention for 90 days, with work release,

in lieu of a jail sentence. The fine of $50 was not excessive.

       {¶ 14} In accordance with our obligation under Penson, we have reviewed the

entire record, including the transcripts of the arraignment, plea, and sentencing hearings.

Based on the record, we find this appeal is frivolous.      Accordingly, the trial court’s
                                                    -6-


judgment will be affirmed.

                                    .............

FAIN, J. and DONOVAN, J., concur.

Copies mailed to:

Stephanie Cook
Christine Baker
Shawn M. Williams
Hon. Christopher D. Roberts